Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00837-CV

              IN THE INTEREST OF K.N.A., J.R.A., K.Y.A., J.C.A., Children

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2018-FLD-001498-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. It is ORDERED that no costs be assessed against
appellant in relation to this appeal because she is indigent.

       SIGNED March 4, 2020.


                                              _________________________________
                                              Rebeca C. Martinez, Justice